At the prayer of the defendant’s counsel,
the CouRt
(Kilty, C. J., absent,)
gave the following direction to the jury : — That if they should be of opinion, from the evidence, that the book produced is the original entry of the sale and delivery, or if they should be of opinion, from the evidence, that a former entry had been made, but that the same is now lost or destroyed, and that this book was truly copied from the original entry by the witness, then this book is evidence ; but if they should be of opinion that prior entries exist which are not produced, then this book is not evidence. Peake, L. E. 136 ; Church v. Perkins, 3 T. R. 749.